DETAILED ACTION
Claim Objections
Claim 78 is objected to because of the following informalities:  Regarding claim 78 (line 8), the limitation should be “least one multiple-up separating unit via at least one gear mechanism, the 
Claim 83 (lines 1-2) should recite “The sheet processing machine according to claim 81, further comprises that at least one transmitting element”.
Claim 83 (line 5), should recited “the at least one horizontal transmitting element is configured in each”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 78-83, 85-89, and 91-96 are rejected under 35 U.S.C. 103 as being unpatentable over EP2263839 to Wyss et al. in view of US Patent No. 4,921,154 to Abe et al.
In re claim 78, Wyss teaches a sheet processing machine (10), comprising at least one infeed unit (12) and at least one shaping unit (13) and at least one stripping unit (14) and at least one multiple-up separating unit (15), but does not teach the details to the stripping mechanism. Wyss does not teach the sheet processing machine comprising at least one drive, characterized in that the at least one drive  is configured to drive at least one stripping tool of at least one stripping mechanism of the at least one stripping unit via at least one gear mechanism, the at least one downstream gear mechanism  is arranged downstream from the at least one gear mechanism, that the at least one downstream gear mechanism is coupled to the at least one stripping tool of the at least one stripping unit, the at least one downstream gear mechanism is configured to convert at least one rotative movement into at least one reciprocating movement, the at least one downstream gear mechanism is configured as a disk cam mechanism.
Abe teaches a stripping mechanism having at least one drive (Col. 9, lines 51-53), characterized in that the at least one drive is configured to drive at least one stripping tool (110,113) of at least one stripping mechanism of the at least one stripping unit (as shown in Figure 15) via at least one gear mechanism (285), the at least one downstream gear mechanism is arranged downstream from the at least one gear mechanism, that the at least one downstream gear mechanism (284) is coupled to the at least one stripping tool of the at least one stripping unit, the at least one downstream gear mechanism (284) is configured to convert at least one rotative movement into at least one reciprocating movement, the at least one downstream gear mechanism is configured as a disk cam mechanism (Col. 9, lines 33-64).
Examiner notes, the term gear has been given its plain and ordinary meaning of moveable property and a mechanism that performs a specific function in a machine. The chain 
It would have been obvious to one before the effective filing date of the invention to provide the stripping unit of Wyss with the stripping arrangement as taught by Abe to remove (cut) waste to prevent the processing machine from jamming.
In re claim 79, modified Wyss teaches characterized in that the at least one downstream gear mechanism (284, Abe) comprises at least one scanning lever (282, Abe) and at least one cam disk (284, Abe), and the at least one scanning lever (281, Abe) of the at least one downstream gear mechanism (284, Abe) is configured to move reciprocatingly (as shown in Figure 15, Abe).
In re claim 80, modified Wyss teaches characterized in that the at least one stripping mechanism (Fig. 15, Abe) comprises at least one tool configured as an upper stripping tool (113, Abe) and at least one tool configured as a lower stripping tool (110, Abe).
In re claim 81, modified Wyss teaches characterized in that at least one transmitting element (281, Abe) is arranged between the at least one downstream gear mechanism (284, Abe) and the at least one multiple-up stripping tool (110,113, Abe). 
In re claim 82, modified Wyss teaches characterized in that the at least one upper stripping tool (113, Abe) is coupled to the at least one transmitting element (281, Abe) via at least one movement converter (277, 278, 279).
In re claim 83, modified Wyss teaches characterized in that the sheet processing machine (Fig. 15, Abe) comprises the at least one transmitting element (281, Abe) configured as a vertical transmitting element.
In re claim 85, modified Wyss teaches characterized in that at least one stripping tool is configured as an upper stripping tool (113, Abe), the at least one separating tool (54, Wyss) is configured as the upper multiple-up separating tool and at least one upper transmitting element (281, Abe) coupled to the upper stripping tool.

In re claim 87, modified Wyss teaches characterized in that the at least one stripping tool (110,113, Abe) is coupled to the at least one transmitting element (281, Abe) via the at least one movement converter (277, 278, 279, Abe).
In re claim 88, modified Wyss teaches characterized in that the at least one movement converter (277, 278,279, Abe) is coupled via at least one transmitting shaft (281, Abe) to the at least one stripping tool (110, 113, Abe).

In re claim 89, Wyss teaches a sheet processing machine, comprising at least one infeed unit (12) and at least one shaping unit (13) and at least one stripping unit (14) and at least one multiple-up separating unit (15) having at least one drive (Paras 0016, 0017, 0022, 0026-0028 are replete with describing how the device is operated and at least the sheet processing units are moved/driven during operation), but does not teach the at least one stripping unit comprising at least one stripping mechanism, the at least one stripping mechanism comprising at least one tool configured as an upper stripping tool and at least one tool configured as a lower stripping tool, characterized in that the at least one drive is configured to drive at least one stripping tool of the at least one stripping mechanism of the at least one stripping unit via at least one gear mechanism, at least one downstream gear mechanism is arranged downstream from the at least one gear mechanism, the at least one downstream gear mechanism is coupled to the at least one stripping tool of the at least one stripping unit, the at least one downstream gear mechanism is configured to convert at least one rotative movement into at least one reciprocating movement, at least one transmitting element is arranged between the at least one downstream gear mechanism and the at least one stripping tool, and the at least one upper stripping tool is coupled to the at least one transmitting element via at least one movement converter.

Note, a path of travel has not been established, so the downstream gear mechanism merely has to be capable of being positioned downstream the gear mechanism. It has been interpreted, that the downstream direction is perpendicular to the vertical direction (which is indicated by the double arrows). Therefore, at least a portion of the gear mechanism (285) is positioned downstream with respect to the downstream gear mechanism.
Examiner notes, the term gear has been given its plain and ordinary meaning of moveable property and a mechanism that performs a specific function in a machine. The chain of Abe satisfies this limitation, since the claim does not provide any specific structure to the gear.
It would have been obvious to one before the effective filing date of the invention to provide the stripping unit of Wyss with the driving and stripping arrangement as taught by Abe to remove (cut) waste to prevent the processing machine from jamming.


In re claim 91, modified Wyss teaches characterized in that the at least one downstream gear mechanism (284, Abe) is configured as a disk cam mechanism.

In re claim 92 Wyss teaches a method for driving at least one tool of a sheet processing machine (Paras 0016, 0017, 0022, 0026-0028 are replete with describing how the device is operated and at least the sheet processing units are moved/driven during operation), the sheet processing machine comprising at least one infeed unit (12) and at least one shaping unit (13) and at least one stripping unit (14) and at least one multiple-up separating unit (15), but does not teach at least one drive system comprising at least one drive, characterized in that the at least one drive drives at least one tool, configured as a stripping tool, of at least one stripping mechanism of the at least one stripping unit a via at least one gear mechanism, at least one downstream gear mechanism is arranged downstream from the at least one gear mechanism (, the at least one downstream gear mechanism is configured to convert at least one rotative movement into at least one reciprocating movement, and the at least one downstream gear mechanism is configured as a disk cam mechanism.
Abe teaches at least one drive system comprising at least one drive (Col. 9, lines 51-53), characterized in that the at least one drive drives at least one tool, configured as a stripping tool, of at least one stripping mechanism (110, 113) of the at least one stripping unit a via at least one gear mechanism (285), at least one downstream gear mechanism (284) is arranged downstream from the at least one gear mechanism, the at least one downstream gear mechanism is configured to convert at least one rotative movement into at least one reciprocating movement, and the at least one downstream gear mechanism is configured as a disk cam mechanism (284).
Note, a path of travel has not been established, so the downstream gear mechanism merely has to be capable of being positioned downstream the gear mechanism. It has been 
Examiner notes, the term gear has been given its plain and ordinary meaning of moveable property and a mechanism that performs a specific function in a machine. The chain of Abe satisfies this limitation, since the claim does not provide any specific structure to the gear.
It would have been obvious to one before the effective filing date of the invention to provide the stripping unit of Wyss with the driving and stripping arrangement as taught by Abe to remove (cut) waste to prevent the processing machine from jamming.
	In re claim 93, modified Wyss teaches characterized in that the at least one stripping tool (110,1131, Abe) of the at least one stripping unit are moved in the vertical direction (indicated by the double arrows in Figure 15) by a transmission (281, Abe)
In re claim 94, modified Wyss teaches characterized in that at least one transmitting element (281, Abe) is arranged between the at least one downstream gear mechanism (284, Abe) and the at least one stripping tool (110,113).
In re claim 95, modified Wyss teaches, characterized in that the at least one stripping mechanism (110,113, Abe) comprises at least one tool configured as an upper stripping tool (113, Abe).
In re claim 96, modified Wyss teaches the sheet processing machine comprises at least one transmitting element (281, Abe) configured as upper transmitting element (276,281), and the respective at least one upper stripping tool (113).

Claims 84 are rejected under 35 U.S.C. 103 as being unpatentable over EP2263839 to Wyss et al. in view of US Patent No. 4,921,154 to Abe et al., as applied to the above claims, and in further view of US Patent Application Publication No. 20130045847 to Capoia.

Capoia teaches in the art of sheet processing machines, at least one drive unit is configured to drive two components, at least one shaping tool and at least one multiple-up separating tool (Paras 0033, 0035).
It would have been obvious to one before the effective filing date of the invention to provide the sheet processing machine of modified Wyss with one drive unit to control two components, as taught by Capoia, which leads to a more compact device, since it reduces the number of drives required for each operating device (Para 0005, Capoia).

Allowable Subject Matter
Claim 90 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 90, Capoia teaches using one motor to drive a pre-creasing and cutting operation and Rauscher (US 20150321868) teaches using a single oscillating drive to manipulate a cutting and a folding device. While there are teachings in the art of sheet processing of operating at least one drive to control two operations, there is no teaching of the drive being configured to drive a multiple-up separating tool via a gear mechanism and a downstream gear mechanism that is also configured to control a stripping 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA2785310 directed to using one drive unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724